McNeill, J.
In an oral decision in this case, Judge McNeill held it is not necessary that the three readings of the resolution of council, ordering 'an election under the Beal Law, be had on three different days. This conclusion was reached from the fact that the law so far as council is concerned is mandatory, and there being no discretion for council to exercise, the reason for the readings on different days mo longer obtains. Moreover, should the resolution be left to its regular course, bringing the readings one week apart, the time consumed with the preliminaries of the election would be thirty-five days, while thirty days is all that is allowed under the law. This would render the law nugatory unless the action of council were hastened in the manner winch was done in this case.